Citation Nr: 0914053	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  04-28 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of death of 
the Veteran. 


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The appellant's mother




ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1968 to June 1971.  
The appellant is the Veteran's surviving daughter.    

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

In October 2005, the appellant's mother, who was divorced 
from the Veteran at the time of his passing, testified at a 
Travel Board hearing before the undersigned Veterans Law 
Judge on behalf of her daughter, who was a minor at that 
time.  Additional evidence was received in connection with 
the claim at the October 2005 Board hearing and was 
accompanied by a waiver of the appellant's right to initial 
consideration of the evidence by the RO.  38 C.F.R. § 19.9, 
20.1304 (2008).  The transcript of the hearing is associated 
with the claims file.  

The appellant's claim of service connection for cause of 
death was previously denied by the Board in a February 2006 
decision and the appellant appealed the decision to the U.S. 
Court of Appeals for Veterans Claims (Court).  In October 
2007, the appellant through her representative and the 
Secretary of Veterans Affairs (the parties) submitted a Joint 
Motion for Remand (Joint Motion) requesting that the Board's 
decision denying the appellant's claim be vacated and 
remanded for further development and readjudication.  In an 
October 2007 Order, the Court granted the motion and remanded 
the case to the Board for further appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After review of the record, the Board finds that this case 
must be remanded for reasons explained below.

In response to the Joint Motion for Remand, the Board 
requested an expert medical opinion from a VA physician 
specialist in infectious diseases, Dr. M.G., regarding the 
issue on appeal in November 2008.  The VHA opinion was 
received in December 2008.  The Board provided the appellant 
and her representative with a copy of the opinion in January 
2009 and advised her that she had 60 days to submit further 
argument and evidence in support of her claim.  In March 
2009, the Board received correspondence from the appellant's 
attorney requesting a hearing before a member of the Travel 
Board in Oakland, California, which had been forwarded from 
the RO.  The Board also received correspondence from the 
appellant's attorney asking for an extension to respond to 
the VHA opinion at that time.  In April 2009 correspondence 
received by the Board, the attorney again asked that the 
appellant be afforded with a Travel Board hearing or 
otherwise allowed an additional period to submit evidence in 
support of the claim.

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the Court 
held that in every case in which the Court remands to the 
Board a matter for adjudication or readjudication, unless the 
Court specifically states otherwise, the provisions of 
38 C.F.R. § 20.1304 apply.  Under 38 C.F.R. § 20.1304, 
requests for personal hearings and the submission of 
additional evidence are considered.  Moreover, under 
38 C.F.R. § 20.903, a period of 60 days from the date that 
the Board furnishes a copy of a medical opinion obtained 
pursuant to 38 C.F.R. § 20.901 is allowed for response to the 
opinion, which may include the submission of relevant 
evidence or argument.  

The Board has considered the appellant's request to be 
afforded with a Travel Board hearing.  It is again noted that 
the appellant's mother previously submitted evidence and 
provided hearing testimony relevant to the issue on appeal 
before the undersigned Veterans Law Judge in October 2005 on 
behalf of the appellant.  However, the appellant has obtained 
new representation since the Travel Board hearing and it 
appears that her representative has presented, or otherwise 
intends to present, argument and evidence in support of the 
claim that was not of record at the time of the October 2005 
hearing.  Furthermore, it appears from the record that the 
appellant is now 18 years old and is no longer a minor.  See 
November 2008 email correspondence between Congresswoman 
Eshoo and the appellant's mother.  In consideration of the 
foregoing, the Board finds that the appellant should indeed 
be afforded with another Board hearing pursuant to her 
request.  

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled for a 
hearing in Oakland, California before a 
Veterans Law Judge from a traveling 
section of the Board at the next available 
opportunity.  

The purpose of this remand is to ensure that due process 
considerations are met.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




